
	
		II
		Calendar No. 474
		110th CONGRESS
		1st Session
		S. 589
		[Report No. 110–223]
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Mr. Allard (for himself
			 and Mr. Stevens) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			November 7, 2007
			Reported by Mrs. Boxer,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide for the transfer of certain Federal property
		  to the United States Paralympics, Incorporated, a subsidiary of the United
		  States Olympic Committee.
	
	
		1.Transfer of certain property
			 to the United States Paralympics, Incorporated
			(a)Findings and
			 Purpose
				(1)FindingsCongress
			 finds that—
					(A)the conference
			 report accompanying the Treasury and General Government Appropriations Act,
			 2000 stated the Committee urges GSA to strongly consider the U.S.
			 Olympic Committee's (USOC) need for additional space and to give priority to
			 the USOC's request to gain title or acquire the property located at
			 1520 Willamette Avenue in Colorado Springs, Colorado;
					(B)upon acquisition
			 of the property located at 1520 Willamette Avenue in Colorado Springs,
			 Colorado, by the United States Paralympics Incorporated, a subsidiary of the
			 United States Olympic Committee, the property will be used to advance the
			 United State Olympic Committee's Paralympics program and specifically to
			 strengthen the relationship between the Paralympics and military
			 veterans;
					(C)transferring the
			 property is significant to Colorado Springs, Colorado, as the Pikes Peak
			 region, which includes El Paso, Fremont, Pueblo, and Teller Counties, Colorado,
			 are home to 103,394 veterans;
					(D)the United States
			 Olympic Training Center in Colorado Springs, Colorado currently serves as home
			 to the United States Paralympics program and Fort Carson to the Army World
			 Class Athlete Program;
					(E)the inaugural
			 Paralympic Military Summit took place September 20 through 25, 2005, in
			 Colorado Springs, Colorado, home of the United States Air Force Academy, Fort
			 Carson, Peterson Air Force Base, and Shriver Air Force Base;
					(F)the Paralympic
			 movement originated after World War II as a means for disabled soldiers to
			 compete in athletics;
					(G)today, thousands
			 of athletes with physical disabilities compete internationally; and
					(H)it is projected
			 that Iraq War veterans could account for 10 percent of the 500-member
			 Paralympic team in the 2012 Paralympic Games in London.
					(2)PurposeThe purpose of this Act is to support the
			 United States Paralympics, Incorporated, which conducts programs dealing with
			 sport for the disabled, particularly those disabled active duty and military
			 veterans suffering or recovering from injuries incurred in action in defense of
			 the Nation.
				(b)TransferNot later than 90 days after the date of
			 enactment of this Act, the General Services Administration shall transfer the
			 real property located at 1520 Williamette Avenue in Colorado Springs, Colorado
			 (including all buildings and improvements on that real property) to the United
			 States Paralympics, Incorporated for $1,000,000.
			(c)Additional Terms
			 and ConditionsThe Administrator of General Services may require
			 such additional terms and conditions to the transfer under subsection (b) as
			 the Administrator considers appropriate to protect the interests of the United
			 States.
			
	
		1.Findings and purpose
			(a)FindingsCongress
			 finds that—
				(1)the conference report
			 accompanying the Treasury and General Government Appropriations Act, 2000,
			 stated the conferees urge GSA to strongly consider the U.S. Olympic
			 Committee’s (USOC) need for additional space and to give priority to the USOC’s
			 request to gain title or acquire the property located at 1520
			 Willamette Avenue in Colorado Springs, Colorado;
				(2)upon acquisition of the
			 property located at 1520 Willamette Avenue in Colorado Springs, Colorado, by
			 the United States Olympic Committee, the property will be used to advance the
			 United State Olympic Committee's Paralympics program and specifically to
			 strengthen the relationship between the Paralympics and military
			 veterans;
				(3)transferring the property
			 is significant to Colorado Springs, Colorado, as the Pikes Peak region, which
			 includes El Paso, Fremont, Pueblo, and Teller Counties, Colorado, is home to
			 103,394 veterans;
				(4)the United States Olympic
			 Training Center in Colorado Springs, Colorado, currently serves as home to the
			 United States Paralympics program and Fort Carson to the Army World Class
			 Athlete Program;
				(5)the inaugural Paralympic
			 Military Summit took place September 20 through 25, 2005, in Colorado Springs,
			 Colorado, home of the United States Air Force Academy, Fort Carson, Peterson
			 Air Force Base, and Shriver Air Force Base;
				(6)the Paralympic movement
			 originated after World War II as a means for disabled soldiers to compete in
			 athletics;
				(7)today, thousands of
			 athletes with physical disabilities compete internationally; and
				(8)it is projected that Iraq
			 War veterans could account for 10 percent of the 500-member Paralympic team in
			 the 2012 Paralympic Games in London.
				(b)PurposeThe purpose of this Act is to support the
			 United States Paralympics, Incorporated, which conducts programs dealing with
			 sport for the disabled, particularly those disabled active duty and military
			 veterans suffering or recovering from injuries incurred in action in defense of
			 the United States.
			2.Transfer of certain
			 property to United States Olympic Committee
			(a)TransferNot later than 90 days after the date of
			 enactment of this Act, the Administrator of General Services shall offer to
			 convey to the United States Olympic Committee, by quitclaim deed, all right,
			 title, and interest of the United States in and to the real property located at
			 1520 Williamette Avenue in Colorado Springs, Colorado (including all buildings
			 and improvements on that real property).
			(b)ConsiderationThe
			 conveyance under this section shall be in accordance with a fair market value
			 appraisal that is acceptable to the Administrator.
			(c)Costs of
			 conveyanceThe United States Olympic Committee shall be
			 responsible for all real estate transaction costs associated with the
			 conveyance.
			(d)Restrictions on
			 useThe conveyance by the Administrator under this section shall
			 be subject to the condition that the United States Olympic Committee agree to
			 operate, maintain, and manage the property for the benefit of the United States
			 Paralympics program.
			(e)Additional terms and
			 conditionsThe Administrator
			 may require that any conveyance under subsection (a) be subject to such
			 additional terms and conditions as the Administrator considers to be
			 appropriate to protect the interests of the United States.
			Amend the title so as to read:
	 A bill to provide for the transfer of certain Federal property to the
	 United States Olympic Committee..
	
		November 7, 2007
		Reported with an amendment and an amendment to the
		  title
	
